DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-8, 10, 16-18 and 21-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al (US 2016/0027571 A1).
Zhang et al in figures 1-17 disclose a winding formed by a coiled trace, the coiled trace comprising: a first portion 12a having a first trace width; and a second portion 14 having a second trace width, the second trace width being narrower than the first trace width; and a clamping circuit having a first terminal 16a and a second terminal 16b, the first terminal of the clamping circuit being coupled to the first portion of the coiled trace (figure 17, paragraph 83), wherein the coiled trace further comprises a third portion 12b having a third trace width, wherein the third trace width is wider than the second trace width, wherein the third trace width is substantially the same as the first trace width (figure 17), wherein the first portion is connected to a first terminal 16a of the winding, wherein the third portion is connected to a second terminal of the winding 16b, wherein the second terminal 16b of the clamping circuit is coupled to the third portion of the coiled trace, wherein the clamping circuit is disposed in an area surrounded by a coil 10a-d of the coiled trace, wherein the first trace 12a width is about three times larger than the second trace width 14, wherein the first trace width is a substantially constant width throughout the first portion, wherein the balun further comprises another winding magnetically coupled to the winding (figure 17b),  an amplifier having a differential output, wherein the winding of the balun is a secondary winding 14, wherein the balun further comprises a primary winding 12 magnetically coupled to the secondary winding, and wherein the differential output of the amplifier is coupled to the primary winding of the balun (title, paragraphs 8-12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 5-6, 9 and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhang et al (US 2016/0027571 A1) in view of the publication of (CN 209170317 U).
Zhang et al had been discussed but fail to expressly teach the first portion is connected in series with the second portion of the coiled trace, the second portion is connected in series with the third portion of the coiled trace; a length of the second portion of the coiled trace is at least 1.25 times a sum of a length of the first portion and a length of the third portion and the first portion has a changing width, going from the first trace width to the second trace width.  However, the publication of (CN 209170317 U) teaches different portions of the coiled trace 11 connected in series and portions of the coil trace 11 has a changing width, going from one trace width to another trace width (figure 1).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skilled in the art to provide Zhang et al with the first portion is connected in series with the second portion of the coiled trace, the second portion is connected in series with the third portion of the coiled trace; a length of the second portion of the coiled trace is at least 1.25 times a sum of a length of the first portion and a length of the third portion and the first portion has a changing width, going from the first trace width to the second trace width for the purpose of improving the antenna gain.

Allowable Subject Matter
Claims 11-15 and 27-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The patents to Fahs, Bellows, Yen and Knopik are cited as of interested and illustrated a similar structure to a balun antenna assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO GIA PHAN whose telephone number is (571)272-1826.  The examiner can normally be reached on M-F (8-430).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
									
									/THO G PHAN/
								Primary Examiner, Art Unit 2845